Citation Nr: 1827280	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability based on substitution of the appellant.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits. 

4.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960.  The appellant is his surviving spouse and has been substituted as the appellant with regard to the service connection claim for a left knee disability. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and August 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is with the Wichita, Kansas RO.  The Board denied these claims in a May 2014 decision.  In a March 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's denial of service connection for the right knee, but vacated the remainder of the Board's decision respecting the claims currently on appeal, and remanded the case for further action.  The Board then remanded the claims for further development in October 2016.  


FINDINGS OF FACT

1. The Veteran's left knee disability was not linked to disease or injury incurred or aggravated in active service. 

2. The Veteran did not have any service-connected disabilities, and his death is not otherwise linked to service or to a disability for which service connection should have been established.  

3. The Veteran was not in receipt of VA compensation or pension benefits at the time of his death, and entitlement to such has not been established; he was not a wartime veteran, and was not hospitalized at VA at the time of his death.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability are not satisfied.  
38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C. §§ 1101, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2017).

4. The criteria for nonservice-connected death pension benefits are not satisfied.  38 U.S.C. §§ 1503, 1521, 1541, 5107 (2012); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2017).

5. The criteria for entitlement to burial benefits, or plot or interment allowance, are not satisfied.  38 U.S.C.A. §§ 2302, 2303, 5107 (2012); 38 C.F.R. §§ 3.1600, 3.1605 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Left Knee Disability

A. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


B. Analysis

The service connection claim for a left knee disability is based on the assertion that it was linked to the diagnosis of Osgood-Schlatter disease during service, and the Veteran's symptoms at the time.  For the following reasons, the Board finds that service connection for a left knee disability is not established.  

The service treatment records show that the Veteran had knee pain and weakness.  His left knee was diagnosed with Osgood Schlatter disease based on an x-ray study, which showed "typical fragmentation" of the tibial tuberosity.  The Veteran's symptoms were attributed to a mild bursitis of the surrounding bursa.  He was placed on a temporary profile in October 1958, and advised to refrain from kneeling and deep knee bends.  In September 1959, he was returned to full duty.  It was noted at this time that he had mild subjective tenderness of the left tibial tubercle.  No abnormality was noted in the separation examination report.  

During the pendency of this claim, the VA treatment records show findings of a left knee flexion contracture (June 2008), and bone demineralization and indentation along the anterior surface of the patella that was possibly post-traumatic in nature based on x-ray findings (April 2010).  The Veteran also reported left knee pain.  

The preponderance of the evidence weighs against a link between the Veteran's left knee disability during the pendency of this claim and the in-service symptoms and diagnosis of Osgood-Schlatter disease.  The Veteran underwent an amputation below the knee in the early 2000's, prior to the claim on appeal.  In the June 2017 VA medical opinion, the examiner concluded that the Veteran's left disability was less likely than not related to service, and more likely related to the amputation and age-related changes.  The examiner explained that there was no medical evidence that Osgood-Schlatter disease or bursitis causes flexion contractures.  Rather, these were likely to develop in older patients and as a result of scar tissue associated with the amputation.  

With regard to left knee bone demineralization and indentation along the anterior surface of the patella that was possibly post-traumatic in nature, the examiner explained that there was no medical evidence that Osgood-Schlatter disease or bursitis lead to bony demineralization.  In fact, Osgood-Schlatter was the opposite of bony demineralization, with the continued callus formation promoting healing and new bone formation.  The examiner provided a similar explanation with regard to indentation along the anterior surface of the patella, noting that Osgood-Schlatter causes bone protrusion rather than indentation.  The examiner also noted that bony demineralization can be caused by amputations and age-related bone loss.  The examiner further stated that there was no evidence that bursitis would cause trauma to the patella.  

The June 2017 VA opinion further observed that while the service treatment records showed diagnoses of Osgood-Schlatter disease and bursitis, x-ray studies and treatment records dated approximately forty years after service did not show Osgood-Schlatter disease or bursitis.  The examiner noted that these conditions typically resolve and are not chronic once the repetitive activity that caused them is stopped.  

Finally, the VA examiner considered the article submitted by the Veteran in support of the claim.  The examiner found that it was not from a reliable peer-reviewed medical journal, and thus was not persuasive.  The examiner instead cited to other medical treatises found to be more reliable. 

The Board accords more weight to the VA medical opinion, which is supported by an explanation specific to the Veteran's medical history, than to the treatise evidence submitted by the Veteran and the lay statements by the Veteran and appellant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).   

In sum, service connection for a left knee disability must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 



II. Service Connection for Cause of Death

The appellant asserts that the Veteran's knee problems hastened his death as they limited his mobility and ability to exercise.  For the following reasons, the Board finds that service connection for the cause of death is not established.  
A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).   Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. 

The evidence does not meet the requirements of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.312.

The Veteran died in January 2011.  The February 2011 death certificate lists the cause of the Veteran's death as cardiac arrest due to ventricular tachycardia, cardiogenic shock, and cardiomyopathy.  Service connection was not in effect for any of these conditions.  With regard to the assertion that the Veteran's knee disabilities contributed to his death, service connection for a knee disability has not been established.  At the time of the Veteran's death he had no service-connected disability.  As the Veteran had no service-connected disabilities to cause or contribute to his death, the criteria of service connection for cause of death are not satisfied.  See 38 C.F.R. § 3.312.   

In sum, service connection for the cause of death must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


III. Death Pension

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4). 

Here, the Veteran was not receiving or entitled to receive compensation or retired pay for a service-connected disability.  Further, based on the Veteran's form DD 214, he served during a period of peace, not war.  As such, a discussion of the appellant's income is unnecessary, and the claim for death pension is denied as a matter of law.  See38 C.F.R. § 3.3(b)(4).


IV. Burial Benefits

Burial expenses of a deceased veteran are payable in several situations including:  (1) where the veteran died of a service-connected disability, (2) the veteran's death was non-service connected but he was receiving compensation or pension at the time of his death or he had a pending claim which supported an award of compensation or pension at the time of death, or (3) the deceased was a veteran during any term of war and the Secretary determines there is no next of kin or other person to claim the body and there are not available sufficient resources in the estate to cover burial and funeral expenses.  38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Burial expenses may also be awarded in certain circumstances if the veteran died while properly hospitalized at VA.  See id. 

Here, the Veteran's cause of death was not related to service and he was not receiving or entitled to an award of compensation or pension at the time of his death.  He did not serve during a period of war.  Finally, private treatment records from January 2011 show the Veteran died when he was hospitalized at a private facility.  Thus, he was not hospitalized at VA when he passed.  Accordingly, the criteria for entitlement to burial benefits are not satisfied.  38 C.F.R. § 3.1600.  Because this claim is denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  

The Board is grateful for the Veteran's service, and regrets that it cannot render a favorable decision in these matters.  The Board extends its sympathy to the appellant for her loss.  


ORDER

Service connection for a left knee disability based on substitution of the appellant is denied. 

Service connection for the cause of the Veteran's death is denied. 

Nonservice-connected death pension benefits are denied. 

Burial benefits are denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


